Exhibit 10.2



 
AMENDMENT TO LOAN DOCUMENTS
 
THIS AMENDMENT TO LOAN DOCUMENTS (“Amendment”), dated December 31, 2009, but
effective as of December 31, 2009, by and between FIRST HAWAIIAN BANK, a Hawaii
corporation (the “Lender”), and PACIFIC OFFICE PROPERTIES, L.P., a Delaware
limited partnership (the “Borrower”); and SHIDLER EQUITIES L.P., a Hawaii
limited partnership (the “Pledgor”);
 
W I T N E S S E T H  T H A T:
 
WHEREAS, the Lender and the Borrower entered into that certain credit agreement
(the “Credit Agreement”), dated September 2, 2009, relating to a credit facility
(the “Credit Facility”) in the principal amount of $10,000,000.00 made by the
Lender to the Borrower; and
 
WHEREAS, in connection therewith, the Borrower and the Lender executed certain
“Loan Documents”, as defined in the Credit Agreement; and
 
WHEREAS, the Borrower has requested the Lender to increase the principal amount
of the Credit Facility to $15,000,000.00; and
 
WHEREAS, the Lender is willing to comply with such request, upon and subject to
the terms and conditions hereinafter set forth; and
 
NOW, THEREFORE, the Lender and the Borrower hereby agree as follows:
 
1. Definitions. All capitalized terms used herein, unless otherwise defined
herein, shall have the same meanings as those ascribed to them in the Credit
Agreement.
 
2.  Representations and Warranties. As an essential inducement to the Lender to
execute this Amendment, the Borrower hereby repeats, reaffirms and incorporates
herein by reference all of the representations and warranties contained in
Section 3 of the Credit Agreement.
 
3. Amendment of Loan Documents. The Loan Documents are hereby amended as
follows:
 
(a) The “Maximum Commitment” of the Credit Facility, as that term is used in
that certain Note dated September 2, 2009, shall be FIFTEEN MILLION AND NO/100
DOLLARS ($15,000,000.00).
 
(b) The Pledgor shall increase the Pledgor’s certificate of deposit, described
in that certain Pledge and Security Agreement dated September 2, 2009 (the
“Pledge”) to FIFTEEN MILLION AND NO/100 DOLLARS ($15,000,000.00).

                                                                   



 
 

--------------------------------------------------------------------------------

 



 
(c) As used in the Credit Agreement and the other Loan Documents, the term
“Note” shall mean the promissory note described in Section 1 of the Credit
Agreement, as amended by this Amendment.
 
(d) As used in the Credit Agreement and the other Loan Documents, the term
“Pledge and Security Agreement” shall mean the pledge and security agreement
described in Section 1 of the Credit Agreement, as amended by this Amendment to
increase the certificate of deposit pledged thereunder to $15,000,000.00.
 
4.          Delivery of Related Documents. The Borrower shall deliver to the
Lender on or before December 31, 2009  the following documents, all of which
shall be in form and substance satisfactory to the Lender and its counsel:
 
(a) Certificate of Secretary of Pacific Office Properties Trust, Inc.
 
(b) Certificate of Secretary of Shidler Equities Corp.
 
     5.  Conformance. The Loan Documents are hereby amended to conform with this
Amendment, but in all other respects such provisions are to be and continue in
full force and effect.
 
 6. Continuance of Security. The performance of the obligations of the Borrower
under the Loan Documents, as herein amended, shall be fully secured by and
entitled to the benefits of all of the security documents agreements described
in the Credit Agreement and the other Loan Documents, and any modifications,
extensions, renewals or replacements thereof.
 
 7. Continuing Pledge. Pledgor hereby consents to the foregoing amendments,
reaffirms its obligations under the Pledge, as amended by this Amendment, and
covenants that the execution and delivery of this Amendment shall not in any way
affect, impair or diminish its obligations under the Pledge, except for the
increase of the principal amount of the certificate of deposit pledged
thereunder to $15,000,000.00.
 
 8. No Offsets. As of the date hereof, the Borrower has no claims, defenses or
offsets against the Lender or against the Borrower’s obligations under the “Loan
Documents”, as herein amended, whether in connection with the negotiations for
or closing of the Credit Facility, of this Amendment, or otherwise, and if any
such claims, defenses or offsets exist, they are hereby irrevocably waived and
released. As of the date hereof, the Pledgor has no claims, defenses or offsets
against the Lender or against the Pledgor’s obligations under the Pledge,
whether in connection with the negotiations for or closing of the Credit
Facility, of this Amendment, or otherwise, and if any such claims, defenses or
offsets exist, they are hereby irrevocably waived and released.
 
 9. No Waiver. This Amendment is made on the express condition that nothing
herein contained shall in any way be construed as affecting, impairing or
waiving any rights of the Lender under any of the Loan Documents, as herein
amended.

                                                                  



2 
 

--------------------------------------------------------------------------------

 



 
10.  Entire Agreement. This Amendment incorporates all of the agreements between
the parties relating to the amendment of the Loan Documents and supersedes all
other prior or concurrent oral or written letters, agreements or understandings
relating to such amendment. This Amendment shall constitute and be deemed
amendments to any inconsistent provisions of any commitment letter issued by the
Lender to the Borrower in connection with the amendment to the Loan Documents,
and, upon the execution of this Amendment, any such commitment letter shall be
deemed superceded by this Amendment and cancelled.
 
11.  Headings. The headings of paragraphs and subparagraphs herein are inserted
only for convenience and reference, and shall in no way define, limit or
describe the scope or intent of any provisions of this Amendment.
 
12.  Governing Law; Severability. This Amendment is executed and delivered, and
shall be construed and enforced, in accordance with and governed by the laws of
the State of Hawaii. If any provision of this Amendment is held to be invalid or
unenforceable, the validity or enforceability of the other provisions of this
Amendment shall remain unaffected.
 
13.  Submission to Jurisdiction; Waiver of Jury Trial. The Borrower hereby
irrevocably and unconditionally submits, but only for the purposes of any action
or proceeding which the Lender may bring to enforce any of the Loan Documents,
as amended herein, to the jurisdiction of the courts of the State of Hawaii and
the United States District Court for the District of Hawaii. Such submission to
such jurisdiction shall not prevent the Lender from commencing any such action
or proceeding in any other court having jurisdiction. The Borrower hereby
knowingly, voluntarily and intentionally waives any right it may have to a jury
trial in any legal proceeding which may be hereinafter instituted by the Lender
or the Borrower to assert any of their respective claims arising out of or
relating to any of the Loan Documents or any other agreement, instrument or
document contemplated thereby. In such event, the Borrower, at the request of
the Lender, shall cause its attorney of record to effectuate such waiver in
compliance with the Hawaii Rules of Civil Procedure, as the same may be amended
from time to time.
 
14.  Counterparts. This Amendment may be executed in two or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same instrument, and in making proof of this Amendment,
it shall not be necessary to produce or account for more than one such
counterpart.
 
15.  Expenses. The Borrower shall pay all expenses incurred by the Lender in
negotiations for and documentation of this Amendment and the satisfaction of the
conditions thereof, including, but not limited to, fees and expenses of legal
counsel for the Lender (and each participant in, or purchaser of, the Credit
Facility), and any other costs incurred by the Lender in connection with any of
the matters described in this Amendment.
 
16.  Binding Effect. This Amendment shall bind and inure to the benefit of the
parties hereto and their respective successors and assigns; provided, however,
that Borrower shall not assign this Amendment or any of the rights, duties or
obligations of Borrower hereunder without the prior written consent of Lender.

                                                                



3 
 

--------------------------------------------------------------------------------

 



 
17. Compliance with OFAC Restrictions. The Lender and the Borrower are obligated
to comply with the laws and regulations administered by the United States Office
of Foreign Assets Control ("OFAC"), referred to as "OFAC Restrictions". In order
to comply with OFAC Restrictions, the Lender may be required to temporarily
suspend processing a transaction, which may result in delayed availability of
funds, or may be prohibited from closing a transaction altogether. The Borrower
agrees to the foregoing, and further agrees that if the Lender is required by
applicable OFAC Restrictions to suspend processing a transaction, or is
prohibited from by applicable OFAC Restrictions from closing a transaction, the
Lender will not be liable for any damages of any kind or nature (including,
without limitation, actual, consequential, special, incidental, punitive, or
indirect damages, whether arising out of claims for "lender liability" or any
other cause), which the Borrower may suffer or incur in connection with such
suspension of, or failure to close, a transaction.

                                                                  



 
 4

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment the day and
year first above written.
 
FIRST HAWAIIAN BANK


 
By
 /s/ Paula C.H. Chang

 
 Its Vice President

 
  Lender
 
PACIFIC OFFICE PROPERTIES, L.P. a Delaware limited partnership
 
By Pacific Office Properties Trust, Inc. a Maryland corporation
 
Its General Partner


 
By
 /s/ Lawrence J Taff

 
 Its Chief Financial Officer

 
         Borrower
 
SHIDLER EQUITIES L.P.
 
 
      By Shidler Equities Corp.
            Its General Partner


 
By
 /s/ Lawrence J. Taff

 
Its Secretary

 
“Pledgor”


